DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 8-14 are objected to because of the following informalities:  
	1) Claim 8 line 5, the period “.” after the phrase “configured to” should be removed, since claims are required to be in single sentence form, with only one period “.” at the end of the claim.
	 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1) Claim 1 line 5, “the computing device” has no antecedent basis;
	2) Claim 1, line 4 and line 6, are indefinite as to whether the “configuration data”(line 4) and the “configuration information”(line 6) are the same entity, considering that “data” and “information” are synonyms.  If these two limitations are different, then better clarity is needed in order to distinguish between the two;
	3) Claim 5 line 2, “a premises” is indefinite as to whether it is the same premises as that of line 2 of claim 1;  if these two limitations are different, then better clarity is needed in order to distinguish between the two;
	4) Claim 6 line 1, is indefinite as to whether “a premises device” is the same “premises device” as recited in line 2 of claim 5; if these two limitations are different, then better clarity is needed in order to distinguish between the two;
	5) Claim 8, line 3 and line 8, are indefinite as to whether the “configuration data”(line 3) and the “configuration information”(line 8) are the same entity, considering that “data” and “information” are synonyms.  If these two limitations are different, then better clarity is needed in order to distinguish between the two;
	6) Claim 15 line 5, “the premises” has no antecedent basis;
	7) Claim 15, line 6 and line 9, are indefinite as to whether the “configuration data”(line 6) and the “configuration information”(line 9) are the same entity, considering that “data” and “information” are synonyms.  If these two limitations are different, then better clarity is needed in order to distinguish between the two;
	8) Claim 19 line 2, “a premises” is indefinite as to whether it is the same premises as that of line 5 of claim 15;  if these two limitations are different, then better clarity is needed in order to distinguish between the two.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,237,806(‘806).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
  -- Claims 1-20 recites essentially the same subject matter as that of claim 1 of ‘806, except for the security monitoring and automation controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate a security monitoring and automation controller into the premises device, since one of ordinary skill would have readily substituted any of various premises devices that would have been monitored and controlled by a network.  Furthermore, incorporating a gateway device which provides configuration data to an external controller would have also been obvious since one of ordinary skill would have recognized the benefit of remote monitoring and control, since the system utilizes unique identifiers that would have been remotely monitored, which would thereby have required data to be stored at the point of remote access.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-19, and 22 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawes et al(9,172,553) in view of Wilson et al(USPat 5,400,246) and Hansen et al(USPGPUB 2007/0005736).
  -- In considering claim 1, the claimed subject matter that is met by Dawes et al(Dawes) includes: 
	1) receiving, from a gateway device, a unique identifier, wherein the unique identifier is associated with configuration data stored external to the premises is met by the touchscreen(1002), receiving data from the gateway, DHCP addresses for devices available for configuration into a new secured Wifi network setting(see: Dawes, column 24, lines 7-18), which therein are identified to the user a the touchscreen, as being available for inclusion into the integrated security system.  The user then being able to select these devices by their unique IDs via a web page, touchscreen, or other client interface(see: Dawes, column 24, lines 19-23);
	2) determining, by the computing device and based on the unique identifier, configuration information, wherein the configuration information is associated with a premises device is met by the gateway creating or generating a dynamic network security configuration, based on unique ID and private key in the gateway(see: Dawes, column 24, lines 33-48);
	- Dawes does not teach:
	1) by a computing device located external to the premises
	2) the configuration data stored external to the premises
	3)  sending, by the computing device located external to the premises and to the gateway device located at the premises, the configuration information.
	With regards to the computing device located external to the premises, gateway device located at a premises, and the unique identifier is associated with configuration data stored external to the premises use of these configurations in a network system is well known.  In related art, Hansen et al(Hansen) discloses a system for configuring a network gateway, wherein a Gateway(20) and device(14) are located at a premises, and wherein configuration data is stored in an external network server, wherein the network server(24) is a computer or any other processing device(see: Hansen, sec[0034]).  And wherein the database(35) of the server(24) stores configuration information for device(14)(see: Hansen, sec[0034]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the remote server(24) including database(35) of Hansen, into the system of Dawes, since this would have provided a well-known means of storing information to be communicated to devices that are controlled by the network, thereby allowing an efficient means of providing control of monitored devices.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the configuration information comprises a firmware update is met by the remote firmware download module(306), which allows seamless and secure updates to the gateway firmware through iControl Maintenance(see: Dawes, column 12, lines 65 et seq; column 13 lines 1-8).
   -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1)  the configuration information comprises an indication of an account associated with the premises device located at the premises is met by the IP devices which are to be included within a private network environment at a premises, and wherein the device including information pertaining to a user account(TS)(see: Dawes, column 23 lines 44 et seq; column 24 lines 1-6).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the configuration information is configured to enable the gateway device located at the premises to communicate with one or more devices associated with the account is met by the gateway initiating the install mode, by providing DHCP addresses for IP devices, and once the devices have acquired a new DHCP address from the gateway, those devices then being available for configuration into a new secured Wifi network.  This allows the gateway to form sub-networks of IP devices, which enables the gateway to manage and control the various devices within the network of devices(see: Dawes, column 24, lines 7-32).
  -- Claims 5 and 6 recite subject matter that is met as discussed in claim 1 above, as well as:
	1) the configuration information comprises an indication that a zone of a premises is associated with the premises device located at the premises, and the premises device located at the premises operation is associated with the zone are met by the system having an installer that programs a specific name of a sensor, and its’s zone into the programmed information, and associating the sensors to the user account(see: Dawes, column 27 lines 10-20).
   -- Claim 7 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the configuration information is configured to cause the gateway device located at the premises to cause the premises device located at the premises to perform an operation is met by the touchscreen, which provides a user interface and logic for the end user to manage their security system or gain access to networked information, such that the core application accesses remote service API’s of the security system, which allow control of functionality(see: Dawes, column 25 lines 7-53).
  -- In considering claim 8, the claimed subject matter that is met by Dawes includes:
	1) the gateway device located at a premises configured to send a unique identifier is met by the user of the system, activating gateway device(s), and placing it in install mode, wherein the gateway then provides DCHP addresses for IP devices available for configuration into a new Wifi network setting(see: column 24, lines 7-18).  This then causes the user to be able to identify all available devices for inclusion in the integrated security system, such that a user may select these devices by their unique ID’s via web page touchscreen, or other client interface(see: column 24, lines 19-32) 
	2) the computing device located external to the premises configured to.		 
		i) receive the unique identifier; 
		ii) determine, based on the unique identifier, configuration information, wherein the configuration information is associated with a premises device located at the premises; 
		iii) send, to the gateway device located at the premises, the configuration information are met by the touchscreen(1002), which manages or controls the subnetworks of premises devices(255,256,105)(see: column 23, lines 34-41), and wherein the user is able to select premises devices by their unique ID’s as provided by the gateway device, send to the gateway device, configuration settings as appropriate for each selected device(see: column 24, lines 19-32).
	- Dawes does not teach:
	1) the gateway device located at a premises;
	2) wherein the unique identifier is associated with configuration data stored external to the premises.
	Although Dawes does not specifically disclose the computing device sending the configuration information to the gateway, Dawes does teach that the user selects devices via touchscreen or other client interface, to the gateway, and the gateway providing data as appropriate to the devices.  Once selected, the devices are configured with appropriate settings and ID.  The user then switches the gateway to an operational mode, and the gateway instructs and manages the devices in the network(see: column 24 lines 7-41).  This would imply that some form of configuration information is sent to the devices by a control means.
	Use of computing devices which send configuration information to gateway devices is well known.  In related art, Wilson teaches a peripheral device monitoring system, in which a computer(12) sends configuration to gateway devices(X-10 modules), which thereby cause the control of monitored devices in the system, based off of the configuration information(see: Wilson, column 13, lines 1-43).
	Since the use of computing devices which send configuration information to gateway devices is well known, as taught by Wilson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer(12) including control panel(80) and Master control program, which causes configuration information to be sent to X-10 modules, as taught by Wilson, into the system of Dawes, since this would have provided an efficient means of configuring a system at a premises in any manner as deemed beneficial to users of the system.
	With regards to the gateway device located at a premises, and the unique identifier is associated with configuration data stored external to the premises use of these configurations in a network system is well known.  In related art, Hansen et al(Hansen) discloses a system for configuring a network gateway, wherein a Gateway(20) and device(14) are located at a premises, and wherein configuration data is stored in an external network server, wherein the network server(24) is a computer or any other processing device(see: Hansen, sec[0034]).  And wherein the database(35) of the server(24) stores configuration information for device(14)(see: Hansen, sec[0034]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the remote server(24) including database(35) of Hansen, into the system of Dawes, since this would have provided a well-known means of storing information to be communicated to devices that are controlled by the network, thereby allowing an efficient means of providing control of monitored devices.
  -- Claim 9 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the premises device located at the premises comprises at least one of a sensor device, a temperature control device, a lighting control device, or a household appliance device is met by the premises including a security system, which comprises sensors that may be controlled(see: Dawes, column 25, lines 38-53).
  -- Claim 10 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the configuration information comprises user settings is met by the touchscreen accessing remote service API’s(1212) which provide security system functionality, and allow a user to arm/disarm panel, sensor state, get/set panel configuration parameters, or initiate/get alarm events(see: Dawes, column 25, lines 38-53).
  -- Claim 11 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the configuration is configured to cause the gateway device located at the premises to discover one or more devices associated with the account is met by the user activating the gateway to initiate install mode, which causes the gateway to discover devices that have been identified as available for inclusion into the integrated security system(see: Dawes, column 24, lines 7-21).  Therefore, once the gateway is placed in operational mode, all newly configured devices identify that the gateway are operational, the devices request new DHCP addresses from the gateway, and are then provided with the new addresses, so as to be operational on the secured network(see: Dawes, column 24 lines 1-6).
  -- Claim 12 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the unique identifier comprises at least one of a serial number, a return merchandise authorization (RMA) code, or authentication data is met by the devices being configured with secured Wi-Fi settings, including SSID, and WPA/WPA-2 keys, which constitute the claimed authentication data(see: Dawes, column 24, lines 25-28).
  -- Claim 13 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the configuration information is configured to enable the gateway device located at the premises to communicate with one or more devices associated with the account is met by the gateway device managing and controlling sub-networks that include network or premises devices(255,156,1057), wherein the subnetworks are associated with private network environments, which are associated with one or more private SSID password, gateway identifier, security panel identifier, user accounts, and central monitoring station account identification(see: Dawes, column 23 lines 65 et seq; column 24 lines 1-6).
  -- Claim 14 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the configuration information comprises data stored by another gateway device is met by the web server, application server, and remote database, providing a persistent store for information related to the system, which allows configuration of devices, based on information stored on these servers/database(see: Dawes, column 4, lines 11-21), which constitute gateway devices by based on their function of storing data and configuring devices within the system to be managed and controlled.
  -- Claim 15 recites substantially the same subject matter as that of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) the one or more processors is met by the touchscreen, including configurable software user interfaces, and including CPU(see: Dawes, column 15 lines 60);
	2) the memory storing instructions is met by the memory including flash widgets, HTML-based widgets, or other downloadable code modules, that allow the touchscreen to function in a manner as discussed in claim 8 above(see: Dawes, column 15, lines 55-61; column 16, lines 4-21). 
  -- Claim 16 depends from claim 15, and recites substantially the same subject matter as that of claim 2.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 2 and 15 above.
  -- Claim 17 depends from claim 15, and recites substantially the same subject matter as that of claim 3.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 3 and 15 above.
  -- Claim 18 depends from claim 15, and recites substantially the same subject matter as that of claim 4.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 4 and 15 above.
  -- Claim 19 depends from claim 15, and recites substantially the same subject matter as that of claim 5.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 5 and 15 above.
  -- Claim 22 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the configuration data stored external to the premises facilitates configuration of the gateway device located at the premises in the event the gateway device located at the premises is replaced or newly installed is met by the configuration data being stored in the database(35) of external server(24).  It would have been obvious that the data would have been available in the event of replacement of devices, since the data would have been stored remotely, and thereby not affected by lost data the premises  
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, and 22 have been considered but are moot because the new ground of rejection.
	Applicant argues the deficiencies of the prior art, in relation to the newly amended claimed subject matter, however newly introduced prior art to Hansen has addressed applicant’s arguments.  In view of this, applicant’s arguments are deemed moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687